 

Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) dated as of December 12, 2016 is made
and entered into by and between Dennis J. Gilmore (“Executive”) and First
American Financial Corporation (“Employer”).  In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:

1.Employment of Executive.  Subject to the terms and conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment, as Chief Executive Officer.  Executive shall devote Executive’s
entire productive time, effort and attention to the business of Employer during
the Term (as defined below).  Executive will use his best efforts at all times
to promote and protect the good name of Employer and Employer’s subsidiaries,
affiliates and other related companies (together with Employer, each a “Related
Company” and, collectively the “Related Companies”) as well as that of their
respective officers, directors, employees, agents, products and
services.  Executive shall not directly or indirectly render any service of a
business, commercial or professional nature to any other person or organization,
whether for compensation or otherwise, without the prior written consent of
Employer.

2.Duties To Be Performed.  Executive shall perform the duties and have the
responsibilities customarily performed and held by a person in a position
similar to that set forth in Section 1.  Executive shall also perform such other
duties as directed by Employer’s Board of Directors.  Any modification made by
Employer’s Board of Directors to the duties of Executive shall not constitute a
breach of this Agreement.

3.Term of Agreement.  This Agreement shall become effective on the date of this
Agreement and, unless earlier terminated pursuant to the provisions of the
Agreement, shall continue through the close of business on December 31, 2019
(the “Term”).  Unless continued on an “at-will” basis by Employer or any other
Related Company or pursuant to another agreement, Executive’s employment shall
terminate upon the termination of this Agreement for any reason.

4.Compensation.  In full payment for Executive’s services, Employer shall
provide to Executive compensation and benefits determined in accordance with
this Section 4.

 

4.1Salary.  During the Term, Employer shall pay Executive a base annual salary
(the “Base Salary”), before deducting all applicable withholdings, of $950,000
per year, payable at the times and in the manner dictated by Employer’s standard
payroll policies, which Base Salary may be increased in the sole and unfettered
discretion of the Compensation Committee of the Board of Directors of Employer
(the “Compensation Committee”) or the Board of Directors of Employer. The Base
Salary shall be prorated for any partial pay period that occurs during the Term.

4.2Performance Bonus; Long-Term Incentive Equity Awards.  During the Term, in
addition to the Base Salary, Employer may, in the sole and unfettered discretion
of

 

 





 

--------------------------------------------------------------------------------

 

the Compensation Committee, pay to Executive an annual bonus and long-term
incentive equity award.

4.3Benefits. Executive shall, subject to the terms and conditions of any
applicable benefits plan documents and applicable law, be entitled to receive
all benefits of employment generally available to other similarly situated
executives of Employer when and as he becomes eligible for them, including
medical, dental, life and disability insurance benefits.  Employer reserves the
right to modify, suspend or discontinue any and all of the above benefit plans,
policies, and practices at any time without notice to or recourse by Executive,
so long as such action is taken generally with respect to other similarly
situated executives of Employer and does not single out Executive.

 

4.4Taxes and Withholdings.  Employer may deduct from all compensation payable
under this Agreement to Executive any taxes or withholdings Employer is required
to deduct pursuant to state and federal laws or by mutual agreement between the
parties.  Employee is solely liable for any and all taxes beyond those
specifically withheld by Employer.

5.Termination.

5.1Termination Upon Death.  The Term (and Executive’s employment) shall
automatically terminate with immediate effect upon the death of Executive.

5.2Termination by Employer.  Notwithstanding anything in this Agreement to the
contrary, express or implied, the Term (and Executive’s employment) may be
terminated immediately by Employer (by delivery of written notice specifying
that termination is made pursuant to this Section 5.2) as follows:

(a)Whenever Executive is not physically or mentally able (with reasonable
accommodation) to perform the essential functions of Executive’s job;

(b)For “Cause,” which shall be defined as: (i) embezzlement, theft or
misappropriation by the Executive of any property of any of the Related
Companies; (ii) Executive’s willful breach of any fiduciary duty to Employer;
(iii) Executive’s willful failure or refusal to comply with laws or regulations
applicable to Employer and its business or the policies of Employer governing
the conduct of its employees; (iv) Executive’s gross incompetence in the
performance of Executive’s job duties; (v) commission by Executive of a felony
or of any crime involving moral turpitude, fraud or misrepresentation; (vi) the
failure of Executive to perform duties consistent with a commercially reasonable
standard of care; (vii) Executive’s refusal to perform Executive’s job duties or
to perform reasonable specific directives of Executive’s supervisor or his
successor or designee and the Board of Directors of Employer; or (viii) any
gross negligence or willful misconduct of Executive resulting in a loss to
Employer or any other Related Company, or damage to the reputation of Employer
or any other Related Company; or

 

-2-





 

--------------------------------------------------------------------------------

 

(c) Upon the occurrence of any material breach (not covered by any of clauses
(i) through (viii) of Section 5.2(b) above) of any of the provisions of this
Agreement, it being agreed that for all purposes under this Agreement any
violation of any of the provisions of Sections 1, 6, 7, 8, 9 and 10 shall be
deemed to be a material breach of this Agreement.

5.3Termination by Employer without Cause.  Employer may terminate the Term (and
Executive’s employment) by giving two weeks written notice to Executive.  A
termination made pursuant to this Section 5.3 is a “termination Without
Cause.”  A termination made pursuant to Section 5.2 (and satisfying the notice
requirement set forth therein) shall under no circumstance be considered a
termination Without Cause.

5.4Rights and Obligations Upon Termination.

(a)In the event of Employer’s termination of the Term (and Executive’s
employment) pursuant to Section 5.3 (which, for the avoidance of doubt, is a
termination Without Cause), Employer shall pay Executive:

(i) his Base Salary and accrued vacation through the date of termination, paid
within 5 days following the termination date (or earlier if required by law);

(ii)any annual bonus earned for any fiscal year completed before the date of
termination that remains unpaid as of the date of termination, paid within 5
days following the termination date (or earlier if required by law); and

(iii) an amount (the “Severance Amount”) equal to two (2) times the sum of (A)
his Base Salary and (B) the median of the last three (3) annual bonuses paid to
Executive (whether earned pursuant to this Agreement or otherwise and whether
paid in cash, restricted stock units, stock options or otherwise) (the “Median
Bonus”), fifty percent (50%) of which will be paid on the first business day
following the 12-month anniversary of the date of termination and fifty percent
(50%) of which will be paid in twelve installments equal to 1/24th of the
Severance Amount, the first payment of which will be made on the 29th day
following termination and the remaining eleven payments of which will be made on
the first business day of each calendar month thereafter.

For the purpose of determining the Median Bonus, the value of (1) the portion of
any annual bonus paid in the form of restricted stock or restricted stock units
(“RSUs”) shall be determined by multiplying the number of restricted shares or
RSUs granted by the closing price of the restricted shares or stock underlying
the RSUs on the grant date and (2) the portion of any annual bonus paid in the
form of stock options or other equity (excluding restricted stock or RSUs) shall
be determined using the methodology utilized by Employer for determining the
cost of such stock option or other equity for financial reporting purposes, but
without giving effect to the amortization of such stock option or other
equity.  For the avoidance of doubt, the Median Bonus shall not include any
long-term incentive equity awards which would not be included in

 

-3-





 

--------------------------------------------------------------------------------

 

“Covered Compensation” under the Executive Supplemental Benefit Plan (including
any amendment, modification or successor thereto, the “SERP”). For the avoidance
of doubt, “median” means, with respect to a set of three amounts, the middle
amount and not the highest or the lowest amount, unless two of the amounts in
the set are the same amount, in which case “median” means the amount which
occurs twice in the set.

In exchange for Employer’s agreement to pay the Severance Amount and as a
condition thereto, Executive agrees to execute (within 21 days following the
date of termination of employment), deliver and not revoke (within the time
period permitted by applicable law) a general release of the Related Companies
and their respective officers, directors, employees and owners from any and all
claims, obligations and liabilities of any kind whatsoever, including all such
claims arising from or in connection with Executive’s employment or termination
of employment with Employer or this Agreement (including, without limitation,
civil rights claims), in such form as is reasonably requested by
Employer.  Executive’s right to receive the Severance Amount is conditioned upon
the release described in the preceding sentence becoming irrevocable within the
prescribed time period.  In addition, Executive’s right to receive the Severance
Amount shall immediately cease in the event that Executive violates any of the
provisions of Sections 7 or 8.  Apart from the payments set forth in this
Section 5.4(a) and the benefits to which Executive may be entitled under the
Employment Arrangements (as defined below), upon such termination Employer shall
have no further liability whatsoever to Executive.  

(b)In the event of the termination of the Term (and Executive’s employment)
pursuant to Sections 5.1 or 5.2 or, if Executive’s employment does not continue
on an at-will basis or pursuant to another agreement, upon the expiration of the
Term, Employer shall be obligated to pay Executive (or, in the case of a
termination under Section 5.1, Executive’s heir or successor) the Base Salary
and paid time off accrued hereunder through the date of termination and any
annual bonus earned for any fiscal year completed before the date of
termination, in each case, that remains unpaid as of the date of
termination.  Apart from the payments set forth in this Section 5.4(b) and the
benefits to which Executive may be entitled under the Employment Arrangements,
upon such termination or expiration, as the case may be, Employer shall have no
further liability whatsoever to Executive.

(c)If (i) Executive’s employment is terminated Without Cause by Employer prior
to the expiration of the Term, (ii) as of the date of such termination Executive
has not yet reached his “Early Retirement Date”, as defined in the SERP and
(iii) Executive would have reached his “Early Retirement Date” during the Term
had his employment not been earlier terminated, Executive will be deemed to be
vested in the SERP on the date he would have reached his “Early Retirement Date”
and he will begin receiving payments under the SERP on such date as otherwise
provided in, and otherwise subject to the provisions of, the SERP; provided,
however, that in such circumstance Executive’s “Final Average Compensation” (or
equivalent) for purposes of the SERP shall be determined as of the date of the
termination of his employment.

(d)If it becomes known that Executive’s employment will terminate for any
reason, Employer may, in its sole discretion and subject to its other
obligations under this Agreement, relieve Executive of his duties under this
Agreement and assign Executive other reasonable duties and responsibilities to
be performed until the termination becomes effective.

 

-4-





 

--------------------------------------------------------------------------------

 

(e)In the event that any payment or benefit received or to be received by
Executive under this Agreement and all other arrangements or programs, including
any acceleration of vesting of stock options, restricted stock, restricted stock
units, deferred compensation, or long-term incentive awards (collectively, the
“Payments”), would constitute an excess parachute payment within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined in good faith by Employer’s independent auditors, then the portion of
the Payments that would be treated as parachute payments under Section 280G of
the Code shall be reduced so that the Payments, in the aggregate, are reduced to
the Safe Harbor Amount (as defined below).  For purposes of this Agreement, the
term “Safe Harbor Amount” means the largest portion of the Payments that would
result in no portion of the Payments being considered parachute payments under
Section 280G of the Code.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.  In addition, with regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, all such payments shall be made on or
before the last day of calendar year following the calendar year in which the
expense occurred.

(f)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
(whether under this Agreement or otherwise) that is considered deferred
compensation under Section 409A of the Code payable on account of a “separation
from service,” and that is not exempt from Section 409A of the Code as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive or (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 5.4(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum without interest,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.  For purposes of Section 409A of the Code, each payment amount or
benefit due under this Agreement will be considered a separate payment and
Executive’s entitlement to a series of payments or benefits under this Agreement
is to be treated as an entitlement to a series of separate payments.

(g)Upon termination of Executive’s employment for any reason, Executive hereby
resigns from any and all (i) positions with all Related Companies, whether as a
director, manager, general partner, officer or otherwise; (ii) committee
memberships, fiduciary capacities or similar positions with respect to employee
benefit plans sponsored by any Related Company, and (iii) any other positions
associated with any Related Company.

 

-5-





 

--------------------------------------------------------------------------------

 

6.Restrictive Covenants

6.1 Access to Trade Secrets and Confidential Information.  Executive
acknowledges and agrees that in the performance of Executive’s duties of
employment Executive will be brought into frequent contact with existing and
potential customers of Employer and the other Related Companies throughout the
world.  Executive also agrees that trade secrets and confidential information of
Employer and the other Related Companies gained by Executive during Executive’s
association with Employer and the other Related Companies have been developed by
Employer and the other Related Companies through substantial expenditures of
time, effort and money and constitute valuable and unique property of Employer
and the other Related Companies, and Employer and/or the Related Companies will
suffer substantial damage and irreparable harm which will be difficult to
compute if, during the Term and thereafter, Executive should disclose or
improperly use such confidential information and trade secrets in violation of
the provisions of this Section 6.  Executive further understands and agrees that
the foregoing makes it necessary for the protection of the businesses of
Employer and the other Related Companies that Executive not compete with
Employer or any other Related Company during his or her employment, as further
provided in this Section 6.

6.2 Non-Compete and Non-Solicit.  While employed by Employer or any other
Related Company, Executive will not, directly or indirectly, engage in or render
any service of a business, commercial or professional nature to any other
person, entity or organization, whether for compensation or otherwise, that is
in competition with Employer or any other Related Company anywhere in the
world.  In accordance with this restriction, but without limiting its terms,
Executive will not:

(a)enter into or engage in any business which competes with the business of
Employer or any other Related Company;

(b)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
business of Employer or any other Related Company;

(c)divert, entice, or take away any customers, business, patronage or orders of
Employer or any other Related Company or attempt to do so; or

(d)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of Employer or any other Related Company.

6.3Scope of Restricted Activities.  For the purposes of Section 6.2, but without
limitation thereof, Executive will be in violation thereof if Executive engages
in any or all of the activities set forth therein directly as an individual on
Executive’s own account, or indirectly as a stockholder, partner, joint
venturer, executive, agent, salesperson, consultant, officer and/or director of,
or by virtue of the ownership by Executive’s spouse, child or parent of any
equity interest in, any firm, association, partnership, corporation or other
entity engaging in any or all of such activities; provided, however, Executive’s
or Executive’s spouse’s, child’s or

 

-6-





 

--------------------------------------------------------------------------------

 

parent’s ownership of less than one percent (1%) of the issued equity interest
in any publicly traded corporation shall not alone constitute a violation of
this Agreement.

6.4Scope of Covenants.  Employer and Executive acknowledge that the time, scope,
geographic area and other provisions of Sections 6 and 7 have been specifically
negotiated by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in such Sections to be reasonable and
necessary for the protection of the interests of the Related Companies, but if
any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.  The
restrictions and covenants contained in each provision of such Sections shall be
construed as separate and individual restrictions and covenants and shall each
be capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Agreement.

7.No Solicitation of Employees.  Executive will not directly or indirectly, at
any time during the Term and the 12-month period after termination of
Executive’s employment, either for Executive or for any other person or entity,
recruit or solicit for hire any employee, officer, director or other personnel
of the Employer or any of the Related Companies, or to induce or encourage such
a person or entity to terminate his, her or its relationship, or breach an
agreement, with the Employer or one of the Related Companies.

8.Nondisclosure of Confidential Information.  Executive will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
Executive’s employment with Employer, disclose, furnish, disseminate, make
available or, except in the course of performing Executive’s duties of
employment, use any trade secrets or confidential business and technical
information of Employer, any other Related Company or any of its respective
customers or vendors, without limitation as to when or how Executive may have
acquired such information.  Such confidential information shall include, without
limitation, Employer’s and any other Related Company’s unique selling and
servicing methods and business techniques, business strategies, financial
information, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, processes, inventions, patents, copyrights,
trademarks and other intellectual property and intangible rights, and other
business information.  Executive specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Executive and whether
compiled by Employer, any other Related Company and/or Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by Employer or another Related Company,
as the case may be, to maintain the secrecy of such information, that such
information is the sole property of Employer or another Related Company and that
any retention and use of such information or rights by Executive during his
employment with Employer (except in the course of performing his duties and
obligations hereunder) or after the termination of his employment shall
constitute a misappropriation of Employer’s or another Related Company’s trade
secrets, rights or other property.

 

-7-





 

--------------------------------------------------------------------------------

 

9.Return of Company Property.  Executive agrees that upon termination of
Executive’s employment with Employer, for any reason, Executive shall return to
Employer, in good condition, all property of Employer and the other Related
Companies, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 8 of this Agreement.  In
the event that such items are not so returned, Employer will have the right to
charge Executive for all reasonable damages, costs, attorneys’ fees and other
expenses incurred in searching for, taking, removing and/or recovering such
property.

10.Representations and Warranties.  Executive hereby represents and warrants
that he has the legal capacity to execute and perform this Agreement, that this
Agreement is a valid and binding agreement enforceable against him according to
its terms, and that the execution and performance of this Agreement by him does
not violate the terms of any existing agreement or understanding, written or
oral, to which Executive is a party or any judgment or decree to which Executive
is subject.  In addition, Executive represents and warrants that he knows of no
reason why he is not physically or legally capable of performing his obligations
under this Agreement in accordance with its terms.  Executive hereby indemnifies
the Related Companies and shall hold harmless the Related Companies from and
against all liability, loss, cost, or expense, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by any Related Company by
reason of the inaccuracy of Executive’s representations and warranties contained
in this Section 10.

11.Survival.   Each of the representations, warranties and covenants set forth
in Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 of this
Agreement shall survive and shall continue to be binding upon Employer and
Executive notwithstanding the termination of Executive’s employment or the
expiration of the Term for any reason whatsoever.

12.Breach by Executive.  Executive is obligated under this Agreement to render
services of a special, unique, unusual, extraordinary, and intellectual
character, which give this Agreement particular value.  The loss of these
services cannot be reasonably or adequately compensated in damages in an action
at law.  Accordingly, in addition to other remedies provided by law or this
Agreement, Employer shall have the right during the Term and any period of
non-competition governed by this Agreement, to seek injunctive relief against
breach or threatened breach of this Agreement by Executive or the performance of
services, or threatened performance of services, by Executive in violation of
this Agreement, or both.  This Section is not meant to limit the damages the
Employer may pursue and is not meant to be an exhaustive list of the relief
available to the Employer.

13.Controlling Law.  This Agreement shall be controlled, construed and enforced
in accordance with the laws of the State of California, without regard to
conflicts of laws principles.  

14.Notices.  Any notice to Employer required or permitted under this Agreement
shall be given in writing to Employer, either by personal service or by
registered or certified mail, postage prepaid, addressed to the Chief Financial
Officer of Employer, or equivalent, with a copy to the General Counsel of
Employer, at Employer’s then principal place of business.  Any such notice to
Executive shall be given in a like manner and, if mailed, shall be

 

-8-





 

--------------------------------------------------------------------------------

 

addressed to Executive at his home address then shown in Employer’s files.  For
the purpose of determining compliance with any time limit in this Agreement, a
notice shall be deemed to have been duly given (a) on the date of service, if
served personally on the party to whom notice is to be given, or (b) on the
third business day after mailing, if mailed to the party to whom the notice is
to be given in the manner provided by this Section.

15.Amendments.  This Agreement may be amended only by written agreement of each
of the parties to this Agreement.

16.Severability.  If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided that
if Executive breaches Section 6 and if Section 6 is finally determined to be
unenforceable, the payment obligations of Section 5.4(a)(iii) and Section 5.4(c)
shall be deemed void ab initio.

17.Assignment.  Executive shall not transfer or assign this Agreement or any
part thereof.  Employer reserves the right to transfer or assign this Agreement
to any organization associated with it or any successor organization; provided,
however, that Employer may assign this Agreement to any Related Company the
stock or other equity of which is distributed to the shareholders of Employer
and which, at the time of such distribution, agrees to employ Executive and
assume Employer’s obligations under this Agreement.

18.Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any party other than Employer, the other Related Companies,
Executive and their respective successors and permitted assigns.

19.Integration.  

(a)This Agreement; the SERP; any stock option, restricted stock, stock
appreciation right or other equity compensation plan of Employer or any other
Related Company (including, without limitation, the First American Financial
Corporation 2010 Incentive Compensation Plan) and any award agreement entered
into thereunder; any pension plan and pension restoration plan or Employer or
any Related Company; any deferred compensation plan of Employer or any other
Related Company; any other employee benefit plan of Employer or any other
Related Company; any change-of-control or similar agreement to which Employer
and/or and Related Party and Executive are parties; and any amendment,
restatement or successor to any of the foregoing (the foregoing, collectively,
the “Employment Arrangements”) contain the entire Agreement between the parties
and supersedes all prior verbal and written agreements, understandings,
commitments and practices between the parties. The benefits conferred upon
Executive pursuant to this Agreement shall be in addition to the benefits
provided for under the other Employment Arrangements; provided, however, that
duplicative benefits shall not be payable pursuant to this Agreement and any
other Employment Arrangement and, for the avoidance of doubt, none of the
benefits provided in this Agreement shall be payable to the extent they are
otherwise payable under the other Employment Arrangements.  

 

-9-





 

--------------------------------------------------------------------------------

 

(b)In the event (i) Executive is a party to an agreement with a Related Company
providing for a severance benefit in the event Executive’s employment terminates
following a change-in-control (a “Change-in-Control Agreement”), (ii) Executive
becomes entitled to such benefit and (iii) Executive becomes entitled to the
Severance Amount under Section 5.4(a)(iii), then the severance benefit payable
to Executive under the Change-in-Control Agreement shall offset any Severance
Amount payable to Executive pursuant to Section 5.4(a)(iii).      

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when executed shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

[Signatures on next page]

 

 

-10-





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the day and year first above written.

 

“EMPLOYEE”

 

“EMPLOYER”

 

 

/s/ Dennis J. Gilmore

 

 

 

/s/ Kenneth D. DeGiorgio

Name: Dennis J. Gilmore

 

Name: Kenneth D. DeGiorgio

Date:   12/12/2016

 

Title:   Executive Vice President

 

 

Date:   12/12/2016

 

 

Signature Page to Employment Agreement

 

 